Henry, C. J.
This is an action commenced by plaintiff in the Clay circuit court for the recovery of $3,907.14, taxes assessed against defendant ’ s bridge over the Missouri river at Kansas City, for the year 1883. A demurrer to the petition was sustained, and j udgment rendered in favor of defendant, from which this appeal is prosecuted.
The only question for determination presented by the record and by counsel in their briefs is, whether under section 6901, Revised Statutes, 1879, said bridge is taxable as a toll bridge or only as a part of the railroad. That section is as follows: “All bridges over streams in • this state, or over streams dividing this state from other states, owned by joint stock companies, and all such bridges where toll is charged for crossing the same which are now constructed,. * * * shall be subject to taxation for state, county, municipal and other local pur*102poses, to the same extent as property of private persons, and taxes levied thereon shall be levied and collected in the manner as is now or may hereafter be 'provided by law for the taxation of railroad property in this state ; * * * and the president or other chief officer, of any such bridge, * * * or the owner of any such toll ■ bridge are hereby required to render statements of the property of such bridge * * * in like manner as the president or other chief officers of railroad companies are now or may hereafter be required to render for the taxation of railroad property.”
There are two classes of bridges named in the section ; first, bridges owned by joint stock companies, whether toll bridges or not; second, toll bridges, whether owned by joint stock companies or not: In the latter class, under this section, are embraced all railroad bridges for which a toll is charged for crossing thereon, unless section 6866 withdraws all bridges owned by railroad companies from its operation. That section is as follows:
“ On or before the first day of January in each and every year the president or other chief officer of every railroad company, * * * shall furnish to the state auditor a statement duly subscribed and sworn to by said president, * * * setting out in detail the to tal length of their road so far as completed * * * with water tanks, depots, and turn-tables, the length of such road, etc., in each county, municipal township, incorporated city, town or village through or in which it is located in this state; the total number' of engines and cars of every kind and description, including all palace or sleeping cars, passenger and freight cars, and all other movable property owned, used, or leased by them on the first day' of August in each year, and the actual cash value thereof.”
This section embraces the road bed, all real property connected with it, necessary to the operation of the road, *103and all the movable property of the company. Under section 6901, supra, a railroad bridge constituting a part of the track, and also nsed as a toll bridge, is taxable as a bridge. If only used as a part of the railroad track for the passage of trains of cars, belonging to the company or by others for other purposes for which no toll is charged, it is taxable only as a part of the road. It requires “the president or other chief officer of any such bridge, * * * or the owner of any such toll bridge, to render statements of the property,” etc. The language : “The president or other chief officer of any such bridge,” evidently embraces only those bridges owned by joint stock companies.
It does not embrace bridges owned by railroad corporations. Such corporations are not joint stock companies ; hence, for instance, a railroad bridge over the Missouri river, not used as a toll bridge, is not taxable as a bridge, and such is the construction placed upon the law by the state board of equalization.
The language following: “Or the owner of any such toll bridge, embraces all toll bridges over streams in this state and streams dividing this from other states, without regard to ownership.” If the intent was to tax only bridges owned by joint stock companies, the language, “And all such bridges where a toll is charged for crossing the same,” is surplusage. That w.as already accomplished by the first clause, which declares that, “All bridges * * * owned by joint stock companies should be taxable.” It matters not whether a bridge owned by a joint stock company is a toll bridge or not, it is taxable as a bridge, but a bridge owned by any other than, a joint stock company is not taxable as a bridge, unless toll is charged for crossing.
The petition having stated the due assessment and equalization of the bridge, the demurrer should have been overruled. The judgment is reversed and the cause remanded.
All concur.